WELLS, Judge.
Macknell Jesse Carvil appeals from the denial of his 3.800 motion to correct an illegal sentence. We reverse.
As the State properly conceded at oral argument, both of Carvil’s convictions for attempted second degree murder with a firearm should have been classified as level eight offenses under the 1994 sentencing guidelines, not as level ten offenses. See § 777.04(4)(a), Fla. Stat. (1993); Reid v. State, 799 So.2d 394, 400 (Fla. 4th DCA 2001); Richman v. State, 793 So.2d 1072 (Fla. 3d DCA 2001). Thus, proper scoring of Carvil’s scoresheet will, again as the State conceded, result in a maximum guideline sentence of 6.79 years, nearly four and one-half years shorter than the 11.4 years to which he is currently sentenced. We therefore vacate Carvil’s sentence and remand this matter with instructions to resentence him, correctly scoring each of the two attempted second degree murder with a firearm convictions as level eight offenses for a maximum sentence of 6.79 years. Under the circumstances of this case, any other result would be manifestly unjust. See State v. McBride, 848 So.2d 287, 292 (Fla.2003).
Reversed and remanded with directions.